Title: To Alexander Hamilton from Hugh Knox, 28 July 1784
From: Knox, Hugh
To: Hamilton, Alexander


St Croix July 28th. 1784.
My dear Sir
After a long long Chasm in Our Epistolary Intercourse, I received your favour of the 17th. of May last by the hands of Mr. Beekman. That Gentleman’s General Account of you has given me, & your other friends here, a vast deal of pleasure. For, believe me, I have always had a just & secret pride in having Advised you to go to America, & in having recommended you to Some of my old friends there; Since you have not only Answered, but even far Exceeded, our most Sanguine hopes & Expectations. I am glad to find that your popularity increases, & that your fine talents are coming into play, in a way that Contributes so much to your own honour & Emolument, & to the Good of the public. Perhaps Camps & marches & the hardy deeds of War, may have a little fortified & Steel’d your Constitution (which used to be rather delicate & frail). But be Ware you do not enfeeble & impair it again, by plunging into intense Studies, & the anxieties of the Bar: For I know your laudible Ambition to Excell, & that you will Strain Every Nerve to be among the first of your profession. And, great as your talent are, I should imagine that the accurate Study of So Complex & Voluminous a Science as the law, & Acquireing all the habits of a pleader, would cost you a deal of Labour.
Your Matrimonial Connection, I should think, might Enable you to live at your ease (I do not mean the Otium ingloriosum, but the otium honestum) As a Gentleman of Independent fortune, & to pursue Studies more pleasing to yourself & perhaps more profitable to the Common-wealth, & to posterity. You guess at the meaning of this hint. But you are certainly a better Judge of the propriety & Expediency of your present pursuits, than I can possibly be.
I sincerely wish you joy of your fine boy, & hope he may inherit all the powers & Virtues of his father, & of his amiable mother, who was not, I presume, born when I left the Continent. May every Species of happiness attend & beatify your Self & dear family! This is indeed a Cheap Offering, but it is a very cordial & Sincere one; & Who knows but it may be heard in heaven?
What Could have become of all the letters I have wrote you? Indeed, many of them were intended as recommendations of individuals to your friendly attentions: and therefore might have rested with these individuals. One of these went with Doctor Finlay, & another By Peter Marcoe Esqr., now with his father at Philadelphia, designing the practice of the Law.
I hinted to Doctor Stevens your complaint of his remisness. He declares he has wrote you more than once, altho’ he hath not before hear’d from [you]. He will undoubtedly write you by Mr Beekman. The doctor has an Extensive & lucrative practice, & is much & deservedly esteemed in his profession. But whither his torturing so many dogs & other quadrupedes in Edinburgh, in his Experiments on the Succus gastricus of the Stomach, may not have a little injured his sensibility, & made him a cooler friend & less cordial companion, I cannot take upon me to Say. He sometimes talks much of going to America, & I believe would do exceedingly well there in One of the Capitals, as he has a fine address, & Great merit & Cleverness.
But I believe I have wearied you, & Shall not add to the prolixity, but by Saying, That I am [with] Great Esteem & invariable Attachment, My Dear Sir    Your very affectionate Servt:
Hugh Knox
